 



Exhibit 10.1

 

 

 



Cathay General Bancorp

2005 Incentive Plan

 

Executive Officer Annual Cash Bonus Program

 

This Executive Officer Annual Cash Bonus Program (this “Program”) is adopted
pursuant to Section 12 of the Cathay General Bancorp 2005 Incentive Plan (the
“2005 Plan”) and the policy of Cathay General Bancorp (the “Company”) to
attract, motivate, and retain capable executive management and other key
personnel by providing incentives that are commensurate with prudent risk
taking, that does not pose a threat to the safety and soundness of the Company,
and that seeks to link compensation to the Company’s overall strategic goals.

 

1.Eligibility

 

Eligibility to participate in this Program shall be limited to executive
officers of the Company or of its subsidiary, Cathay Bank, if such an executive
officer’s participation for a calendar year (or portion of a calendar year) (a
“Program Year”) is approved by the Compensation Committee of the Company’s Board
of Directors (the “Committee”). Executive officers so approved by the Committee
shall be referred to herein as “Participants.”

 

2.Determination of Bonus Award

 

For each Program Year, each Participant may be eligible to receive a payment in
cash (a “Bonus Award”) in accordance with the terms provided herein and any
other terms established by the Committee. Bonus Awards under this Program shall
constitute Cash Awards under Section 12 of the 2005 Plan.

 

To determine a Participant’s potential Bonus Award, the Committee may in its
sole discretion establish, for a Program Year, Company-wide financial criteria,
including, without limitation, achievement of quantifiable metrics such as
targeted diluted earnings per share, return on average assets, loan growth,
deposit growth, and efficiency ratio (the “Financial Criteria”), and metric
and/or non-metric individual or department-wide performance goals (the
“Performance Goals”).

 

In determining the Financial Criteria and the Performance Goals, the Committee
should consider whether the arrangements provided in this Program are
appropriately balanced and consistent with the Company’s and Cathay Bank’s
safety and soundness, and whether they are compatible with effective controls
and risk-management. For example, Bonus Awards to risk-management and control
officers should be based primarily on the achievement of their functions (e.g.,
adherence to internal controls) and should not be based substantially on the
financial performance of the business units they review. The weighting between
the Financial Criteria and Performance Goals will be individually set for each
Participant from time to time and may relate to the Company and/or its
subsidiaries, one or more of its departments or units, or any combination of the
foregoing, on a consolidated or nonconsolidated basis, as the Committee may
determine in its sole discretion. The Financial Criteria and Performance Goals
should also, to the extent appropriate, be linked to the goals and objectives of
the Company’s strategic plan for the Program Year.

 



 

 

 

Without limiting the generality of the foregoing, the Committee may adjust the
performance results for the Financial Criteria to the extent the Committee deems
they may have been affected by material events outside the ordinary course of
business, such as one-time acquisition charges. In addition, if the Committee
deems that the Financial Criteria and/or the Performance Goals may encourage
Participants to expose the Company or Cathay Bank to imprudent risks, the
Committee may modify such criteria or goals and the Program as needed to ensure
that they are appropriately sensitive to risk and risk outcomes, balanced in
terms of size, type, and time horizon of the inherent risks of the Participant’s
activities, and consistent with safety and soundness. Also, the Committee may
adjust the amount of the Bonus Award based on measures that take into account
the risk the Participant’s activities may pose. Such measures may be
quantitative, or the size of a risk adjustment may be set judgmentally, subject
to appropriate oversight.

 

In determining Financial Criteria and Performance Goals for a Participant who is
a “covered employee” for purposes of Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), the Committee may take into consideration
whether such criteria and compensation thereon qualifies as “performance-based
compensation” under Section 162(m) of the Code and under the 2005 Plan. Any
determination of eligibility or the declaration of a Bonus Awards under this
Program to a Participant who is a “covered employee” under Section 162(m) of the
Code shall be administered in accordance with the applicable provisions of
Sections 4 and 13 of the 2005 Plan.

 

3.Timing and Payment of Bonus Awards

 

Following completion of a Program Year, the Committee shall determine the extent
to which the Financial Criteria and Performance Goals for each Participant have
been achieved or exceeded and the amount of the Bonus Award to be paid. The
Committee shall not only determine the amount of Bonus Awards to be paid, but
reserves the right in its discretion to reduce or eliminate any Bonus Awards.

 

A Participant shall not have a legally-binding right to a Bonus Award under this
Program until the Committee has made the determinations set forth above and
declared that a Bonus Award is payable under the Program. In accordance with
Treasury Regulation 1.409A-1(b)(4), all Bonus Awards shall be distributed as
soon as administratively practicable following the Committee’s declaration of a
Participant’s Bonus Award, but in no event will such a distribution be made
later than 2-1/2 months following the end of the year in which such a
declaration is made.

 

4.Additional Terms and Conditions

 

Adoption of this Plan. This Program has become effective January 1, 2014, and
shall continue in effect until amended, modified, suspended, or terminated. This
Program may be amended, modified, suspended, or terminated by the Committee in
its sole discretion without prior notice to the Participants.

 



2

 

 

No Right of Employment. This Program shall not constitute a contract of
employment between the Company or its subsidiaries and any person eligible for
participation in this Program or the 2005 Plan. Nothing contained in this
Program, the 2005 Plan, or any Bonus Award made pursuant to this Program shall
confer upon any eligible Participant any right to continue in the employment of
the Company or any of its subsidiaries, or any guarantee of the award of future
bonuses or other incentives, or shall interfere with, affect, or restrict in any
way the right of the Company and its subsidiaries, which are expressly reserved,
to discharge any employee at any time for any reason whatsoever, with or without
cause.

 

Clawback. By accepting a Bonus Award made under this Program, each Participant
agrees that the Company may recover some or all of the amounts paid with respect
to a Bonus Award, or recoup some or all of the value thereof by offset from
other amounts owed to the Participant by the Company or its subsidiaries, at any
time during the three calendar years following payment hereunder, if and to the
extent that the Committee determines that (i) federal or state law or the
listing requirements of the exchange on which the Company’s stock is listed for
trading so require, (ii) the Financial Criteria and Performance Goals required
for the Bonus Award were not met, or not met to the extent necessary to support
the amount of the Bonus Award that was paid, or (iii) the payment of the Bonus
Award was based on the achievement of financial results, as reported in an
Annual Report on Form 10-K, a Quarterly Report on Form 10-Q, or other report
filed with the Securities and Exchange Commission, that were subsequently the
subject of a restatement due to material noncompliance of the Company with any
financial reporting requirement under the federal securities laws (other than as
a result of a change in accounting principles).

 

The right of recovery under this paragraph shall be subject to any general
clawback policy that is or may be adopted by the Company, the terms of which
shall be incorporated herein to the extent applicable.

 

Miscellaneous. Subject to the terms of any such plan, no Bonus Award shall be
deemed salary or compensation for the purpose of computing benefits under any
employee benefit plan or other arrangement of the Company, unless the Committee,
in its sole discretion, shall determine otherwise.

 

The Company shall make available copies of this Program and all amendments and
any administrative rules or procedures to all Participants at reasonable times
upon request.

 

This Program and the payment of Bonus Awards shall be subject to all applicable
federal and state laws, rules, and regulations, including the withholding of any
federal, state, local, or foreign taxes and to such approvals by any government
or regulatory agency as may be required. The terms of this Program shall be
binding upon the Company and its successors.

 



3

